DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-8 are pending in this Office Action.
Claims 1-8 are amended.
Claims 1-8 are rejected. This rejection is FINAL.

Previous Objection Withdrawn
The Objection to claims 6 and 7 is hereby withdrawn based on Applicant’s amendment.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments filed in the amendment filed 06/22/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 includes the limitation “the number occurrences of the errors” and “the predetermined limit.” Applicant means “the number of occurrences of the errors” and, due to the amendment of Claim 1, “the first predetermined limit.” Claim 7 also means “the first predetermined limit.”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (JP2017188794A) [Applicant’s IDS] in view of Shin et al. (U.S. Publication No. 2020/0213351).
As per claim 1, Masatoshi teaches a communication device (Masatoshi: paragraph 0032; The communication node relay device 50 includes a communication unit 52, a storage unit 54, and a control unit 56 that controls the respective units) comprising: 
a memory (Masatoshi: paragraph 0032; The storage unit 54 is a nonvolatile memory); and 
a processor coupled to the memory (Masatoshi: paragraph 0032; The control unit 56 is mainly composed of a well-known microcomputer including at least a ROM, a RAM, a CPU, and the like), the processor being configured to: 
transmit a communication frame toward another communication device connected to the communication device through a communication path (Masatoshi: paragraph 0016; The communication control controller 20 A is one communication node connected on one communication path 10, and uses a CAN as a communication protocol with another communication node connected on the communication path 10 and  is configured to transmit and receive a data frame); and
switch a communication method for transmitting the communication frame from a first communication protocol to a second communication protocol that has a slower communication speed than the first protocol, in a case in which the number of occurrences of the error during transmission using the first protocol is equal to or greater than a first predetermined limit (Masatoshi: paragraph 0072;  in step T 7, it is determined that the standby time is equal to or less than the allowable delay time (N in step T 7), and in step T 2, the transmission right to the communication path 10 can be acquired (Yes in step T 2), processing for returning the communication protocol from the CAN FD to the CAN is performed by the communication protocol switching unit 20 Ea occurs. It would have been obvious to one of ordinary skill prior to the effective filing date to switch to a slower communication protocol upon reaching a threshold number of errors in order to reduce the number of communication errors that occur during transmission. See also Shin 0126; limit of two errors before taking action, which is a first predetermined limit).
However Masatoshi does not explicitly mention determine whether or not an error has occurred in the transmission of the communication frame; and count a number of occurrences of the error.
However Shin teaches:
determine whether or not an error has occurred in the transmission of the communication frame (Shin: paragraph 0011; During transmission of data frames over a vehicle network, a transmitter error counter is incremented by a fixed increment when a transmission error is detected the electronic control unit…paragraph 0013; Detecting two or more consecutive transmission errors further includes determining whether the transmission error was preceded immediately by another error in transmission of the data frame by the electronic control unit); and
count a number of occurrences of the error (Shin: paragraph 0053; For any detected errors, the perceived node transmits an error frame on the bus and increases one of the two error counters it maintains: Transmit Error Counter (TEC) and Receive Error Counter (REC). There are several rules governing the increase and decrease of these counters, but in essence, a node that detects an error during transmission increases TEC by 8; whereas, if perceived during reception, REC is increased by 1).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shin with the teachings as in Masatoshi. The motivation for doing so would have been in order to provide techniques for countering an attack to shut down an electronic control unit of a controller area network (CAN) (Shin: paragraph 0002).
As per claim 3, the modified Masatoshi teaches the communication device of claim 1, wherein the processor is configured to: switch the communication method for transmitting the communication frame from the second communication protocol to the first communication protocol, in a case in which the number of occurrences of the error during transmission using the second communication protocol is less than a second predetermined limit (Masatoshi: paragraph 0026; The communication protocol switching unit 20Ea switches the communication protocol from CAN to CAN FD when it is determined that the allowable delay time has passed by the standby time determination unit 20Da. It would have been obvious to one of ordinary skill prior to the effective filing date to switch to a faster communication protocol upon having a threshold number of errors in order to increase communication speed).
As per claim 4, the modified Masatoshi teaches the communication device of claim 1, wherein the processor is configured to: 
control transmission based on a CAN protocol and a CAN-FD protocol (Masatoshi: paragraph 0057;  in the communication control controller according to the first embodiment, the communication protocol is changed to CAN FD that enables data communication faster than CAN, and a change frame is created in compliance with the CAN FD. As a result, in the first embodiment, by forcibly transmitting the change frame via the communication path 10, even if traffic in the communication path 10 temporarily increases, high-speed transmission of the change frame is realized It is possible to appropriately suppress the traffic increase); 
perform conversion to divide communication data included in the communication frame based on the CAN-FD protocol serving as the first communication protocol (Masatoshi: paragraph 0014; a structure of a change frame conforming to the CAN FD (Controller Area Network With Flexible Data Rate) standard. 7 is a timing chart showing an example of a transmission operation of the communication control controller), and allocate the divided communication data to communication frames based on the CAN protocol serving as the second communication protocol (Masatoshi: paragraph 0034; a structure example of a data frame of a standard format in CAN. Numerical values ​​in the figure indicate the number of bits for each field); and 
allocate the divided communication data to the allocated communication frames based on the CAN protocol in sequence from a shortest permitted lag time (Masatoshi: paragraph 0072; it is determined that the standby time is equal to or less than the allowable delay time (N in step T 7), and in step T 2, the transmission right to the communication path 10 can be acquired (Yes in step T 2), processing for returning the communication protocol from the CAN FD to the CAN is performed by the communication protocol switching unit 20 Ea occurs).
As per claim 5, the communication device of claim 1, wherein the processor is configured to: control an error counter to count the errors based on a CAN protocol and a CAN-FD protocol so as to increment the number occurrences of the errors (Shin: paragraph 0053; For any detected errors, the perceived node transmits an error frame on the bus and increases one of the two error counters it maintains: Transmit Error Counter (TEC) and Receive Error Counter (REC). There are several rules governing the increase and decrease of these counters, but in essence, a node that detects an error during transmission increases TEC by 8; whereas, if perceived during reception, REC is increased by 1), and to decrement the number of the errors in a case in which transmission is determined to have been successful (Shin: paragraph 0053; for any error-free transmission and reception, TEC and REC are decreased by 1), wherein, when a count value in the error counter is taken as the number of errors, a count value set as the predetermined limit is a lower value than a count value at which a transmission state is switched from an active state to a passive state (Shin: paragraph 0054; All ECUs start in an error-active mode and switch between different modes depending on their TEC and REC values. When TEC or REC exceeds 127 due to consecutive errors, the node becomes error-passive, and only returns to its initial state when both go below 127. It would have been obvious to one of ordinary skill prior to the effective filing date to set the threshold for changing communication protocols to a lower value that then active to passive switch in order to try and continue sending data at a slower rate and seeing if that solves the error problem before transitioning to passive). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shin with the teachings as in Masatoshi. The motivation for doing so would have been in order to provide techniques for countering an attack to shut down an electronic control unit of a controller area network (CAN) (Shin: paragraph 0002).
As per claim 6, the modified Masatoshi teaches a communication system comprising a plurality of the communication devices of claim 1, wherein: 
among the plurality of communication devices, the other communication device configuring the communication device on a reception side is configured to receive the communication frame from the communication device on a transmission side (Masatoshi: paragraph 0016; The communication control controller 20 A is one communication node connected on one communication path 10, and uses a CAN as a communication protocol with another communication node connected on the communication path 10, giving priority And is configured to transmit and receive a data frame provided with an arbitration area indicating the ranking); and 
a processor of the other communication device (Masatoshi: paragraph 0032; The control unit 56 is mainly composed of a well-known microcomputer including at least a ROM, a RAM, a CPU, and the like) is configured to:
determine whether or not an error is present in the communication frame received, (Shin: paragraph 0011; During transmission of data frames over a vehicle network, a transmitter error counter is incremented by a fixed increment when a transmission error is detected the electronic control unit…paragraph 0013; Detecting two or more consecutive transmission errors further includes determining whether the transmission error was preceded immediately by another error in transmission of the data frame by the electronic control unit);
count a number of occurrences of the error (Shin: paragraph 0053; For any detected errors, the perceived node transmits an error frame on the bus and increases one of the two error counters it maintains: Transmit Error Counter (TEC) and Receive Error Counter (REC). There are several rules governing the increase and decrease of these counters, but in essence, a node that detects an error during transmission increases TEC by 8; whereas, if perceived during reception, REC is increased by 1);
and switch the communication method for receiving the communication frame from the first communication protocol to the second communication protocol, in a case in which the number of occurrences of the error during reception using the first communication protocol is equal to or greater than the predetermined limit (Masatoshi: paragraph 0072;  in step T 7, it is determined that the standby time is equal to or less than the allowable delay time (N in step T 7), and in step T 2, the transmission right to the communication path 10 can be acquired (Yes in step T 2), processing for returning the communication protocol from the CAN FD to the CAN is performed by the communication protocol switching unit 20 Ea occurs. It would have been obvious to one of ordinary skill prior to the effective filing date to switch to a slower communication protocol upon reaching a threshold number of errors in order to reduce the number of communication errors that occur during transmission. See also Shin 0126; limit of two errors before taking action, which is a first predetermined limit).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shin with the teachings as in Masatoshi. The motivation for doing so would have been in order to provide techniques for countering an attack to shut down an electronic control unit of a controller area network (CAN) (Shin: paragraph 0002).

Regarding claim 8, it is substantially similar to claim 1, and is rejected in the same manner, the same arts and reasoning applying. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (JP2017188794A) [Applicant’s IDS], in view of Shin et al. (U.S. Publication No. 2020/0213351), and further in view of Uchiba et al. (U.S. Patent No. 6,912,210).
As per claim 2, the modified Masatoshi teaches a communication device of claim 1, wherein switch the communication method for transmitting the communication frame from the first communication protocol to the second communication protocol, in a case in which a predetermined duration has elapsed without receiving a response advising of a switch to the second communication protocol from the other communication device toward which the notification was directed (Masatoshi: paragraph 0072;  Masatoshi: paragraph 0072;  in step T 7, it is determined that the standby time is equal to or less than the allowable delay time (N in step T 7), and in step T 2, the transmission right to the communication path 10 can be acquired (Yes in step T 2), processing for returning the communication protocol from the CAN FD to the CAN is performed by the communication protocol switching unit 20 Ea occurs).
However the modified Masatoshi does explicitly mention that the processor is configured to: direct a notification toward the other communication device to request a switch to the second communication protocol in a case in which the communication method is to be switched from the first communication protocol to the second communication protocol.
However Uchiba teaches:
the processor is configured to: direct a notification toward the other communication device to request a switch to the second communication protocol in a case in which the communication method is to be switched from the first communication protocol to the second communication protocol (Uchiba: col. 4, lines 23-33; a request to change a communication frame is sent from a master M to a slave S (Step S1). Relative to this, an acknowledgment is sent from the slave S to the master M (Step S2). This enables confirmation that communications can be carried out between the master M and slave S. As for the slave S, upon receiving a request from the master M to change a communication frame, it changes the following communication frame in accordance with the request from the master M (Step S3). As for the master M, after receiving an acknowledgment from the slave S, it changes to the communication frame it requested).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Uchiba with the teachings as in the modified Masatoshi. The motivation for doing so would have been for allowing notifications regarding a transmission frame format between communication devices and transmitting and receiving data using said notified transmission frame format (Uchiba: Abstract).
As per claim 7, the modified Masatoshi teaches a communication system comprising a plurality of the communication devices of claim 2, wherein: 
among the plurality of communication devices, the other communication device configuring the communication device on a reception side is configured to receive the communication frame from the communication device on a transmission side (Masatoshi: paragraph 0016; The communication control controller 20 A is one communication node connected on one communication path 10, and uses a CAN as a communication protocol with another communication node connected on the communication path 10, giving priority And is configured to transmit and receive a data frame provided with an arbitration area indicating the ranking); and
a processor of the other communication device (Masatoshi: paragraph 0032; The control unit 56 is mainly composed of a well-known microcomputer including at least a ROM, a RAM, a CPU, and the like) is configured to:
determine whether or not an error is present in the communication frame received (Shin: paragraph 0011; During transmission of data frames over a vehicle network, a transmitter error counter is incremented by a fixed increment when a transmission error is detected the electronic control unit…paragraph 0013; Detecting two or more consecutive transmission errors further includes determining whether the transmission error was preceded immediately by another error in transmission of the data frame by the electronic control unit),
count a number of occurrences of the error (Shin: paragraph 0053; For any detected errors, the perceived node transmits an error frame on the bus and increases one of the two error counters it maintains: Transmit Error Counter (TEC) and Receive Error Counter (REC). There are several rules governing the increase and decrease of these counters, but in essence, a node that detects an error during transmission increases TEC by 8; whereas, if perceived during reception, REC is increased by 1);
and switch the communication method for receiving the communication frame from the first protocol to the second protocol, in a case in which determination is made that an error occurrence rate during reception using the first protocol is equal to or greater than the predetermined limit (Masatoshi: paragraph 0072;  in step T 7, it is determined that the standby time is equal to or less than the allowable delay time (N in step T 7), and in step T 2, the transmission right to the communication path 10 can be acquired (Yes in step T 2), processing for returning the communication protocol from the CAN FD to the CAN is performed by the communication protocol switching unit 20 Ea occurs. It would have been obvious to one of ordinary skill prior to the effective filing date to switch to a slower communication protocol upon reaching a threshold number of errors in order to reduce the number of communication errors that occur during transmission. See also Shin 0126; limit of two errors before taking action, which is a first predetermined limit),
and a predetermined duration has elapsed without receiving the notification from the communication device (Masatoshi: paragraph 0072;  Masatoshi: paragraph 0072;  in step T 7, it is determined that the standby time is equal to or less than the allowable delay time (N in step T 7), and in step T 2, the transmission right to the communication path 10 can be acquired (Yes in step T 2), processing for returning the communication protocol from the CAN FD to the CAN is performed by the communication protocol switching unit 20 Ea occurs).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shin with the teachings as in Masatoshi. The motivation for doing so would have been in order to provide techniques for countering an attack to shut down an electronic control unit of a controller area network (CAN) (Shin: paragraph 0002).

Alternate Grounds of Rejection
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (JP2017188794A) [Applicant’s IDS] in view of Shin et al. (U.S. Publication No. 2020/0213351), and further in view of Lesea et al. (U.S. Patent No. 9,935,733).
Regarding Claim 1, to support Examiner’s obviousness findings as to why one of ordinary skill would have found it obvious to switch to a slower speed to reduce errors and switch back when errors are decreased, Examiner cites Lesea in this alternate ground of rejection. (Lesea: col. 1, lines 10-40; data is preferentially transmitted at fastest rate possible, but data transmitted at a faster rate causes more errors than data transmitted at a slower rate).
The same citation would apply, mutatis mutandis, to all other claims.


REMARKS
	Applicant submitted arguments to overturn the rejection on 06/22/2022. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1: Applicant argues at Remarks, page 5 that the claims are nonobvious. Applicant argues that Shin was cited for counting a number of occurrences of error and switching a communication method. Applicant agrees that Shin discloses counting the errors that occurred during the communication and performing an action in response to two errors. However, Applicant argues “as a measure, Shin resets the BUS, and does not disclose switching the communication protocol. Accordingly, Shin does not disclose [switching from a first communication protocol to a second communication protocol].”
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Applicant’s argument is unpersuasive for two reasons. First, while Examiner did cite to Shin for counting errors and taking action in response, Examiner did not cite to Shin for switching communication protocols. Examiner cited to Masatoshi for that feature. Applicant does not explain why Masatoshi does not switch communication protocols, so the argument is nonresponsive to the rejection.
Second, the combination teaches the claim feature. Applicant admits Shin discloses counting errors and taking action in response. Applicant does not dispute that Masatoshi teaches switching to a slower communication protocol (from CAN-FD to CAN). Applicant admits that it is known that CAN-FD is faster but more subject to “communication abnormalities” than CAN, see Applicant’s specification, Background, paragraphs [0003-0004]. Therefore one of skill was capable of counting errors (Shin), was capable of switching between CAN and CAN-FD (Masatoshi) and would have been motivated to switch to a slower communication protocol to avoid communication errors (Applicant’s specification, Background, paragraph [0004]) or switch to a faster communication protocol when errors were not a problem (Applicant’s specification, Background, paragraph [0003]). To avoid any confusion on the issue, Examiner makes obviousness findings to that effect in the switching step of the 103 rejection. Examiner also cites Lesea in an alternate ground of rejection that discloses the same thing as Applicant’s Background – that faster communication protocols deliver data more quickly but are more likely to cause transmission errors.
Consequently, it would have been obvious to one of ordinary skill to switch to a slow communication protocol in response to receiving a threshold number of errors to try and mitigate the errors.
Examiner maintains the obviousness rejection. All claims remain rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/NICHOLAS P CELANI/Examiner, Art Unit 2449